DETAILED ACTION
Status of Claims: Claims: 1, 4, 11, 14, 17, 23, 26, 29, 36, 39, 42, and 48. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 11, 14, 17, 23, 26, 29, 36, 39, 42, and 48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berggren et al. (US 20160205690 A1).
Regarding claim 1, Berggren et al. disclose a method for determining a subframe type, the method comprising: detecting an indicator in a preset resource, wherein the indicator is used for determining a subframe type, and the preset resource is a set of subframes notified in configuration signaling; and determining a subframe type according to a detection result (paragraph [0127]; TDD UL-DL configuration may be signaled by a downlink control channel (PDCCH), which may be used to determine the possible direction of subframes 210, 220, 230 (types of subframes such as downlink subframe, special subframe etc.), subframe type may be determined from the reference TDD UL-DL configuration signaled by the PDCCH); wherein the method further comprises mode 1 or mode 2; the mode 1: the detecting the indicator in the preset resource comprises: detecting, in a preset resource, a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink Semi-Persistent Scheduling (SPS) resource release; and/or detecting, in a preset resource, a downlink control channel for scheduling an uplink transmission (paragraph [0013]; Physical Downlink Shared Channel (PDSCH) (downlink transmission) scheduled by a Physical Downlink Control Channel (PDCCH)/Enhanced- PDCCH (E PDCCH), a semi-persistently scheduled (SPS) PDSCH or a PDCCH /E PDCCH indicating SPS release) (paragraph [0024]; PDCCH may also include DCI related to the PDSCH transmission. DCI indicates total number of subframes with PDSCHs (downlink transmission scheduled by the PDCCH)); and the determining the subframe type according to the detection result through at least one of following schemes: scheme 1: when the downlink control channel is detected, determining subframe types of N2 subframes starting with the subframe scheduled by the downlink control channel according to notification information carried in the downlink control channel,Page 2 4878-4790-0448.1Atty. Docket. No. 100840-0618wherein N2 are positive integers (paragraph [0127]; TDD UL-DL configuration may be signaled by a downlink control channel (PDCCH), which may be used to determine the possible direction of subframes 210, 220, 230 (types of plurality of subframes such as downlink subframe, special subframe etc.), subframe type (subframe direction) may be determined from the reference TDD UL-DL configuration signaled by the PDCCH starting with the subframe 210. the uplink subframe type may be determined from the reference TDD UL-DL configuration and the designated HARQ timing for each downlink subframe 210 and special subframe 220); scheme 2: when the downlink control channel for scheduling the uplink transmission is detected, determining a subframe type of a subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, or determining a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, wherein N2 is a positive integer; or scheme 3: when the downlink control channel is not detected in the current subframe, determining that a subframe type of the current subframe, or a subframe type of N1 subframes starting with the current subframe, or a subframe type of N1 subframes succeeding to the current subframe, or a subframe type of a subframe scheduled by a downlink control channel transmitted in the current subframe, or a subframe type of N2 subframes stating with the subframe scheduled by a downlink control channel transmitted in the current subframe is a predefined or preconfigured subframe type, or is a subframe type determined according to a Time Division Duplex (TDD) uplink- downlink configuration of a UE, or is same as that of a subframe preceding to the current subframe. the mode 2: the detecting the indicator in the preset resource comprises: receiving UE-specific information in the preset resource; and the determining the subframe type according to the detection result comprises: determining a special subframe or a preset subframe in a preset period according to the UE-specific information; wherein the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources.
Regarding claim 4, Berggren et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combinations of subframe types, wherein each of the combinations of subframe types comprises particular subframe type of respective ones of a plurality of subframes and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, the special subframe, or the preset subframe (paragraph [0023]; TDD UL-DL configuration (signaled by PDCCH) defines the transmission directions of subframes in a radio frame. The radio frame comprises downlink subframes, uplink subframes and special subframes. The special subframes contain one part for downlink transmission, a guard period and one part for uplink transmission). 
Regarding claim 11, Berggren et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified by configuration signaling (paragraph [0023]; TDD UL-DL configuration (signaled by PDCCH) defines the transmission directions of subframes in a radio frame. The radio frame comprises downlink subframes, uplink subframes and special subframes. The special subframes contain one part for downlink transmission, a guard period and one part for uplink transmission).
Regarding claim 14, Berggren et al. disclose a method for notifying a subframe type, the method comprising: determining a preset resource for transmitting an indicator, wherein the indicator is applied to indicate a UE to determine a subframe type, and the preset resource is a set of subframes notified in configuration signaling; and transmitting the indicator over the preset resource (paragraph [0127]; TDD UL-DL configuration may be signaled by a downlink control channel (PDCCH), which may be used to determine the possible direction of subframes 210, 220, 230 (types of subframes such as downlink subframe, special subframe etc.), subframe type may be determined from the reference TDD UL-DL configuration signaled by the PDCCH); wherein the method further comprises mode 1 or mode 2; the mode 1: the transmitting the indicator over the preset resource comprises transmitting a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink SPS resource to be released, over the preset resource; and/or transmitting a downlink control channel for scheduling an uplink transmission, over the preset resource (paragraph [0013]; Physical Downlink Shared Channel (PDSCH) (downlink transmission) scheduled by a Physical Downlink Control Channel (PDCCH)/Enhanced- PDCCH (E PDCCH), a semi-persistently scheduled (SPS) PDSCH or a PDCCH /E PDCCH indicating SPS release) (paragraph [0024]; PDCCH may also include DCI related to the PDSCH transmission. DCI indicates total number of subframes with PDSCHs (downlink transmission scheduled by the PDCCH)); and the transmitting the indicator over the preset resource through at least one of following schemes: scheme 1: the downlink control channel carries notification information for indicating the UE to determine a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel, wherein N2 are positive integers (paragraph [0127]; TDD UL-DL configuration may be signaled by a downlink control channel (PDCCH), which may be used to determine the possible direction of subframes 210, 220, 230 (types of plurality of subframes such as downlink subframe, special subframe etc.), subframe type (subframe direction) may be determined from the reference TDD UL-DL configuration signaled by the PDCCH starting with the subframe 210. the uplink subframe type may be determined from the reference TDD UL-DL configuration and the designated HARQ timing for each downlink subframe 210 and special subframe 220); or scheme 2: transmitting the downlink control channel for scheduling an uplink transmission, over the preset resource to indicate the UE to determine a subframe type of a subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, or determine a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel as a uplink subframe or a special subframe or a preset subframe, wherein N2 is a positive integer; the mode 2: transmitting the indicator in UE-specific information over the preset resource; wherein the indicator indicates a special subframe or a preset subframe in a preset period, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources. 
Regarding claim 17, Berggren et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframes, wherein each of the combinations of subframes comprises particular subframe type of respective ones of a plurality of subframes and/or the subframe type comprises at least one of a downlink subframe, an uplink subframe, the special subframe, or the preset subframe (paragraph [0023]; TDD UL-DL configuration (signaled by PDCCH) defines the transmission directions of subframes in a radio frame. The radio frame comprises downlink subframes, uplink subframes and special subframes. The special subframes contain one part for downlink transmission, a guard period and one part for uplink transmission).
Regarding claim 23, Berggren et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified in configuration signaling (paragraph [0023]; TDD UL-DL configuration (signaled by PDCCH) defines the transmission directions of subframes in a radio frame. The radio frame comprises downlink subframes, uplink subframes and special subframes. The special subframes contain one part for downlink transmission, a guard period and one part for uplink transmission). 
Regarding claim 26, Ang et al. disclose an apparatus for determining a subframe type, the apparatus comprising a processor and a memory, wherein the processor is configured to read and execute a program in the memory: to detect an indicator in a preset resource, wherein the indicator is used for determining a subframe type, and the preset resource is a set of subframes notified in configuration signaling; and to determine a subframe type according to a detection result (paragraph [0127]; TDD UL-DL configuration may be signaled by a downlink control channel (PDCCH), which may be used to determine the possible direction of subframes 210, 220, 230 (types of subframes such as downlink subframe, special subframe etc.), subframe type may be determined from the reference TDD UL-DL configuration signaled by the PDCCH); wherein the processor is further configured to read and execute a program in the memory to perform mode 1 or mode 2: the mode 1: detecting in the preset resource a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink SPS resource release; and/or detecting a downlink control channel for scheduling an uplink transmission in a preset resource (paragraph [0013]; Physical Downlink Shared Channel (PDSCH) (downlink transmission) scheduled by a Physical Downlink Control Channel (PDCCH)/Enhanced- PDCCH (E PDCCH), a semi-persistently scheduled (SPS) PDSCH or a PDCCH /E PDCCH indicating SPS release) (paragraph [0024]; PDCCH may also include DCI related to the PDSCH transmission. DCI indicates total number of subframes with PDSCHs (downlink transmission scheduled by the PDCCH)); and the processor is further configured to read and execute a program in the memory to perform at least one of following schemes: scheme 1: when the downlink control channel is detected, determining a subframe type of N2 subframes starting with the subframe scheduled by the Page 64878-4790-0448.1Atty. Docket. No. 100840-0618downlink control channel according to notification information carried in the downlink control channel, wherein N2 are positive integers (paragraph [0127]; TDD UL-DL configuration may be signaled by a downlink control channel (PDCCH), which may be used to determine the possible direction of subframes 210, 220, 230 (types of plurality of subframes such as downlink subframe, special subframe etc.), subframe type (subframe direction) may be determined from the reference TDD UL-DL configuration signaled by the PDCCH starting with the subframe 210. the uplink subframe type may be determined from the reference TDD UL-DL configuration and the designated HARQ timing for each downlink subframe 210 and special subframe 220); scheme 2: when the downlink control channel for scheduling an uplink transmission is detected, determining a subframe type of a subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, or determining a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel as a uplink subframe or a special subframe or a preset subframe, wherein N2 is a positive integer; or scheme 3: when the downlink control channel is not detected in the current subframe, assuming that a subframe type of the current subframe, or a subframe type of N1 subframes starting with the current subframe, or a subframe type of N1 subframes succeeding to the current subframe, or a subframe type of a subframe scheduled by a downlink control channel transmitted in the current subframe, or a subframe type of N2 subframes stating with the subframe scheduled by a downlink control channel transmitted in the current subframe as a predefined or preconfigured subframe type, or a subframe type determined according to a TDD uplink-downlink configuration of the UE, or is same as that of a subframe preceding to the current subframe; the mode 2: receiving UE-specific information in the preset resource; determining a special subframe or a preset subframe in a preset period according to the UE-specific information; wherein the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources.
Regarding claim 29, Berggren et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combinations of subframe types, wherein each of the combinations of subframe types comprises particular subframe type of respective ones of a plurality of subframes and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, the special subframe, or the preset subframe (paragraph [0023]; TDD UL-DL configuration (signaled by PDCCH) defines the transmission directions of subframes in a radio frame. The radio frame comprises downlink subframes, uplink subframes and special subframes. The special subframes contain one part for downlink transmission, a guard period and one part for uplink transmission).
Regarding claim 36, Berggren et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified by configuration signaling (paragraph [0023]; TDD UL-DL configuration (signaled by PDCCH) defines the transmission directions of subframes in a radio frame. The radio frame comprises downlink subframes, uplink subframes and special subframes. The special subframes contain one part for downlink transmission, a guard period and one part for uplink transmission).
Regarding claim 39, Berggren et al. disclose an apparatus for notifying a subframe type, the apparatus comprising a processor and a memory, wherein the processor is configured to read and execute a program in the memory: to determine a preset resource for transmitting an indicator, wherein the indicator is applied to indicate a UE to determine a subframe type, and the preset resource is a set of subframes notified in configuration signaling; and to transmit the indicator over the preset resource (paragraph [0127]; TDD UL-DL configuration may be signaled by a downlink control channel (PDCCH), which may be used to determine the possible direction of subframes 210, 220, 230 (types of subframes such as downlink subframe, special subframe etc.), subframe type may be determined from the reference TDD UL-DL configuration signaled by the PDCCH); wherein the processor is further configured to read and execute a program in the memory to perform mode 1 or mode 2: the mode 1: transmitting a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink SPS resource to be released, over the preset resource; and/or transmitting a downlink control channel for scheduling an uplink transmission, over the preset resource (paragraph [0013]; Physical Downlink Shared Channel (PDSCH) (downlink transmission) scheduled by a Physical Downlink Control Channel (PDCCH)/Enhanced- PDCCH (E PDCCH), a semi-persistently scheduled (SPS) PDSCH or a PDCCH /E PDCCH indicating SPS release) (paragraph [0024]; PDCCH may also include DCI related to the PDSCH transmission. DCI indicates total number of subframes with PDSCHs (downlink transmission scheduled by the PDCCH)); and the processor is further configured to read and execute a program in the memory to perform at least one of following schemes: scheme 1: the downlink control channel carries notification information for indicating the UE to determine a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel, wherein N2 are positive integers (paragraph [0127]; TDD UL-DL configuration may be signaled by a downlink control channel (PDCCH), which may be used to determine the possible direction of subframes 210, 220, 230 (types of plurality of subframes such as downlink subframe, special subframe etc.), subframe type (subframe direction) may be determined from the reference TDD UL-DL configuration signaled by the PDCCH starting with the subframe 210. the uplink subframe type may be determined from the reference TDD UL-DL configuration and the designated HARQ timing for each downlink subframe 210 and special subframe 220); or scheme 2: transmitting the downlink control channel for scheduling an uplink transmission, over the preset resource to indicate the UE to determine a subframe type of a subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, or determine a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel as a uplink subframe or a special subframe or a preset subframe, wherein N2 is a positive integer; the mode 2: transmitting the indicator in UE-specific information over the preset resource; wherein the indicator indicates a special subframe or a preset subframe in a preset period, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources.
Regarding claim 42, Berggren et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframes, wherein each of the combinations of subframes comprises particular subframe type of respective ones of a plurality of subframes and/or the subframe type comprises at least one of a downlink subframe, an uplink subframe, the special subframe, or the preset subframe (paragraph [0023]; TDD UL-DL configuration (signaled by PDCCH) defines the transmission directions of subframes in a radio frame. The radio frame comprises downlink subframes, uplink subframes and special subframes. The special subframes contain one part for downlink transmission, a guard period and one part for uplink transmission).
Regarding claim 48, Berggren et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified in configuration signaling (paragraph [0023]; TDD UL-DL configuration (signaled by PDCCH) defines the transmission directions of subframes in a radio frame. The radio frame comprises downlink subframes, uplink subframes and special subframes. The special subframes contain one part for downlink transmission, a guard period and one part for uplink transmission).
Response to Remarks/Arguments
Applicant’s remarks/arguments filed on 11/30/2022 regarding Ang et al. reference with respect to claim(s) 1, 14, 26, and 39 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476